LAW OFFICES OF ALLEN A. KOLBER, ESQ.
Attorneys for Debtors
134 Rt. 59, Suite A
Suffern, NY 10901
(845) 918-1277
(AK0243)

UNITED STATES BANKRUPTCY COURT                                      Presentment Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                       April 4, 2019 at 10:00 am
----------------------------------------------------------------X
IN RE:

PHILIP GOTTDENGER                                                   Chapter 13
aka PINCHES ELIEZER GODINGER,                                       Case No.: 19-22118-rdd

                                    Debtor.
----------------------------------------------------------------X

                     NOTICE OF PRESENTMENT OF DEBTORS’ MOTION
                  TO VOID JUDICIAL LIENS PURSUANT TO 11 U.S.C. § 522(f)(1)

S I R S:

        PLEASE TAKE NOTICE that the undersigned, being the attorneys for the above referenced

Debtor, hereby moves the Court for an Order pursuant to Federal Rules of Bankruptcy Procedure

(“FRBP”) Rule 9014, and 11 U.S.C. § 522(f)(1) voiding the fixing of certain judicial liens on the

Debtor’s interest in real property located at 26 Dana Road, Monsey, NY 10952 to the extent that such

liens impair the Debtor’s exemption in said real property, on presentment to the Honorable Robert D.

Drain, United States Bankruptcy Judge, at 300 Quarropas Street, White Plains, New York 10601, on

the _____day of February, 2019 at 10:00 a.m.

        PLEASE TAKE FURTHER NOTICE that pursuant to FRBP Rule 9014 and Local

Bankruptcy Rule 9013-4, if you intend to oppose the Motion, you must serve on the Debtor’s counsel

and file with the Clerk of the Bankruptcy Court, written opposition to the Motion not later than three

(3) business days prior to the return date of this Motion. In the event no written opposition is served

and filed, no hearing on the Motion will be held before the Court on the return date, and the Court will

consider the Motion as unopposed.
       PLEASE TAKE FURTHER NOTICE that if a written objection is timely filed, the Court

will notify the moving and objecting parties of the date and time of the hearing and of the moving

party’s obligation to notify all other and objecting parties of the date and time of the hearing and of the

moving party’s obligation to notify all other parties entitled to receive notice. The moving and

objecting parties are required to attend the hearing, and failure to attend in person or by counsel may

result in relief being granted or denied upon default.

Dated: Rockland County, New York
       March 20, 2019

                                              LAW OFFICES OF ALLEN A. KOLBER, ESQ.

                                              By:_/s/ Allen A. Kolber_____________________
                                                     Allen A. Kolber, Esq. (AK0243)
                                                     Attorneys for Debtor Philip Gottdenger
                                                     134 Rt. 59, Suite A
                                                     Suffern, NY 10901
                                                     (845) 918-1277

TO:    Krista M. Preuss, Esq.
       Chapter 13 Trustee
       399 Knollwood Road, Suite 102
       White Plains, NY 10603

       U.S. Trustee
       U.S. Federal Office Building
       201 Varick Street, Room 1006
       New York, NY 10014

       Joel D. Leiderman, Esq.
       Forster & Garbus, LLP
       Attorneys for Atlantic Credit & Finance Special Finance Unit, LLC A/P/O Citibank N.A.
       in State Court action
       60 Vanderbilt Motor Pkw
       Commack, NY 11725

       Atlantic Credit & Finance Special Finance Unit, LLC A/P/O Citibank N.A.
       Attn: President
       3353 Orange Avenue, NE
       Roanoke, VA 24012

       Irwin S. Kirschenbaum, Esq.
       Kirschenbaum & Phillips, P.C.
       Attorneys for Discover Bank in State Court action
       40 Daniel Street, Suite 7
       P.O. Box 9000
       Farmingdale, NY 11735-9000
Discover Bank
Attn: President
6500 New Albany Road East
New Albany, OH 43054

Leopold Gross, Esq.
Leopold Gross, PLLC
Attorneys for Joel Spilman, as attorney-in-fact
on behalf of Moshe Spilman, Yuda Schlesinger,
Samuel Landau and Motty Heiman,in State Court action
26 Court Street, Suite 1200
Brooklyn, NY 11242

Joel Spilman
235 Hooper Street
Brooklyn, NY 11211

Moshe Spilman
121 Wilson Street, Apt. 3D
Brooklyn, NY 11249

Yuda Schlesinger
626 Wythe Place, Apt. 7L
Brooklyn, NY 11249

Samuel Landau
103 Division Avenue
Brooklyn, NY 11249

Motty Heiman
146 Middleton Street, Apt. 4B
Brooklyn, NY 11206

ALL PARTIES WHO HAVE FILED A NOTICE OF APPEARANCE IN THIS CASE
AND PARTIES OF INTEREST LISTED ON THE ANNEXED SERVICE LIST
UNITED STATES BANKRUPTCY COURT                              Presentment Date and Time:
SOUTHERN DISTRICT OF NEW YORK                               April 4, 2019 at 10:00 am
_____________________________________x
IN RE:

PHILIP GOTTDENGER,                                          Chapter 13
aka PINCHES ELIEZER GODINGER,                               Case No. 19-22118(rdd)

                        Debtor.
_____________________________________x

         MOTION TO VOID JUDICIAL LIENS PURSUANT TO 11 U.S.C. § 522(f)(1)

       Debtor PHILIP GOTTDENGER, by his attorneys, LAW OFFICES OF ALLEN A. KOLBER,

ESQ., respectfully represents:

       1. Debtor PHILIP GOTTDENGER filed a Voluntary Petition for relief pursuant to Chapter 13

           of the Bankruptcy Code on January 24, 2019.

       2. The Debtor is the owner of certain real property located at 26 Dana Road, Monsey, NY

           10952. A copy of the Deed is annexed hereto as Exhibit “A”.

       3. Appraisal of Residential Real Estate

       4. On or about January 29, 2019, Yehuda Gestetner of Capital Ventures Group Inc., a New

           York State Certified General Appraiser, performed an Appraisal of said property and

           determined it to have a fair market value of $450,000. Annexed hereto as Exhibit “B” is a

           copy of said Appraisal.

       5. Based on the foregoing Appraisal, Debtor submits that the fair market value of the herein

           premises is $450,000.

           Mortgage on the Residential Real Estate

       6. At the time of the filing of the Petition herein, said property was encumbered by a

           mortgage in favor of Wells Fargo Home Mortgage (“Wells Fargo”) with an alleged

           balance of $299,618.42. (Attached hereto as Exhibit “C is a copy of a Wells Fargo

           mortgage statement showing a principal balance due of $299,618.42 at the time of the

           bankruptcy filing.)
7. Pursuant to Civil Practice Law and Rule § 5206 and Debtor and Creditor Law Article 10A,

   Debtor PHILIP GOTTDENGER would be entitled to an exemption of $170,825.00 in the

   residential real property, totaling $170,825.00 in Homestead exemption.

   ATLANTIC CREDIT & FINANCE Judgment and Judicial Lien

8. The property is encumbered by a pre-Petition judicial lien in favor of ATLANTIC CREDIT

   & FINANCE SPECIAL FINANCE UNIT, LLC A/P/O CITIBANK N.A. in the sum of

   $2,924.63 against PHILIP GOTTDENGER. A Judgment was filed in the Rockland County

   Clerk’s Office on March 17, 2015and recorded as Instrument No. 2015-00007559. A copy

   of said Judgment filed by ATLANTIC CREDIT & FINANCE is annexed hereto as Exhibit

   “D”.

   DISCOVER BANK Judgment and Judicial Lien

9. The property is also encumbered by a pre-Petition judicial lien in favor of DISCOVER

   BANK (“DISCOVER”) in the sum of $6,869.62 against PHILIP GOTTDENGER. A

   Judgment was filed in the Rockland County Clerk’s Office on July 11, 2017 and recorded as

   Instrument No. 2017-00022546. A copy of said Judgment filed by DISCOVER is annexed

   hereto as Exhibit “E”.

   JOEL SPILMAN Judgment and Judicial Lien

10. The property is also encumbered by a pre-Petition judicial lien in favor of JOEL SPILMAN,

   AS ATTORNEY-IN-FACT ON BEHALF OF MOSHE SPILMAN, YUDA

   SCHLESINGER, SAMUEL LANDAU and MOTTY HEIMAN (“SPILMAN”) in the sum of

   $420,408.64 against PHILIP GOTTDENGER a/k/a PINCHES ELIEZER GODINGER. A

   Transcript of Judgment was filed in the Rockland County Clerk’s Office on January 3, 2019

   and recorded as Instrument No. 2019-00000255. A copy of said Judgment filed by

   SPILMAN is annexed hereto as Exhibit “F”.
           The Judgments and Judicial Liens impair the Debtor’s Homestead Exemption.

       11. Section 522(f)(1) of the United States Bankruptcy Code allows the Debtor to avoid the

           fixing of a judicial lien “on an interest of the debtor property to the extent that such lien

           impairs an exemption to which the debtor would have been entitled . . . .”

       12. The mortgage encumbering the real property is an unavoidable encumbrance totaling

           $299,618.42. The Debtor’s property has a fair market value of $450,000. Therefore, there

           is $150,381.58 equity in said property.

       13. The Debtor is entitled to an exemption of $170,825.00 in the residential real property,

           totaling $170,825.00 in Homestead exemption.

       14. Accordingly, the liens of the judgment creditors impair the exemption to which the Debtor

           is entitled pursuant to Civil Practice Law and Rule § 5206 and the Debtor and Creditor Law

           Article 10A. See annexed “Calculation Page” for further particularization.

       15. Accordingly, pursuant to 11 U.S.C. § 522(f)(1), the Debtor may fully avoid the judicial lien

           of:

           a. Atlantic Credit & Finance Special Credit Unit, LLC A/P/O Citibank, N.A. in the sum of
              $2,924.63

           b. Discover Bank in the sum of $6,869.62

           c. Joel Spilman, as attorney-in-fact on behalf of Moshe Spilman, Yuda Schlesinger,
              Samuel Landau and Motty Heiman in the sum of $420,408.64

       16. Because there are no new or novel issues of law involved in this Motion, it is requested that

           the filing of a Memorandum of Law, pursuant to Local Rule 9013-1(b) be dispensed with.

       WHEREFORE, Debtor PHILIP GOTTDENGER respectfully requests that an Order be

entered avoiding the judicial liens held by:

           a. Atlantic Credit & Finance Special Credit Unit, LLC A/P/O Citibank, N.A. in the sum of
              $2,924.63

           b. Discover Bank in the sum of $6,869.62

           c. Joel Spilman, as attorney-in-fact on behalf of Moshe Spilman, Yuda Schlesinger,
              Samuel Landau and Motty Heiman in the sum of $420,408.64
in accordance with the foregoing, pursuant to 11 U.S.C. § 522(f)(1), and for such other and further

relief as to the Court may seem just and proper.

Dated: Rockland County, New York
       March 20, 2019

                                             LAW OFFICES OF ALLEN A. KOLBER, ESQ.

                                             By: /s/ Allen A. Kolber_____________________
                                                     Allen A. Kolber, Esq. (AK0243)
                                                     Attorneys for Debtor PHILIP GOTTDENGER
                                                     134 Rt. 59, Suite A
                                                     Suffern, NY 10901
                                                     (845) 918-1277
                                     CALCULATION PAGE



Market value of property                                                $450,000.00

Non-avoidable encumbrances (i.e. mortgages)

WELLS FARGO LOAN SERVICING, LLC                                         $299,618.42

Equity in Debtors’ property                                             $150,381.58

Exemptions available to Debtor                                          $170,825.00
11 U.S.C. (f)(2)(A)(iii)

****Debtor’s equity in the residence would be fully exempted by the $170,825 Homestead Exemption.

The following judgments and liens would impair the Debtor’s Homestead Exemption:

           a. Atlantic Credit & Finance Special Credit Unit, LLC A/P/O Citibank, N.A.
              in the sum of $2,924.63

           b. Discover Bank in the sum of $6,869.62

           c. Joel Spilman, as attorney-in-fact on behalf of Moshe Spilman, Yuda Schlesinger,
              Samuel Landau and Motty Heiman in the sum of $420,408.64


The liens sought to be avoided                                          $430,202.89
11 U.S.C. § 522(f)(2)(A)(i)


******CONCLUSION: This judgments impair the Debtor’s
      ability to claim the Homestead Exemption, and should be avoided.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________x

In Re:
                                                            Chapter 13
PHILIP GOTTDENGER,
                                                            Case No. 19-22118(rdd)
                  Debtor.
_____________________________________x

                          APPLICATION OF DEBTOR PHILIP GOTTDENGER

         PHILIP GOTTDENGER, being duly affirmed, deposes and states under the penalties of

perjury:

         1.    On January 24, 2019, I filed a Voluntary Chapter 13 Petition.

         2.    I am the owner of certain real property located at 26 Dana Road, Monsey, NY 10952.

               A copy of the Deed is annexed hereto as Exhibit “A”.

         3.    On or about January 29, 2019, Yehuda Gestetner of Capital Ventures Group Inc., a

               New York State Certified General Appraiser, performed an Appraisal of said property

               and determined it to have a fair market value of $450,000. Annexed hereto as Exhibit

               “B” is a copy of said Appraisal.

         4.    At the time of the filing of my Petition herein, said property was encumbered by a

               mortgage in favor of Wells Fargo Home Mortgage with an alleged balance of

               $299,618.42. (Attached hereto as Exhibit “C is a copy of a Wells Fargo mortgage

               statement showing a principal balance due of $299,618.42 at the time of the bankruptcy

               filing.)

         WHEREFORE, I respectfully request that the Court grant my Motion to void the fixing

of certain judicial liens on my interest in real property located at 26 Dana Road, Monsey, NY

10952, and for such other and further relief as to this Court may seem just and proper.
Dated: Rockland County, New York
       March 20, 2019

                                       /s/ PHILIP GOTTDENGER
                                          PHILIP GOTTDENGER
/s/Allen A. Kolber
NOTARY PUBLIC, State of New York
No. 02KO4972647
Qualified in Rockland County
Commission Expires December 29, 2022
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________x
In Re:
                                                              Chapter 13
PHILIP GOTTDENGER,
                                                              Case No. 19-22118(rdd)
                               Debtor.         x

           ORDER VOIDING JUDICIAL LIENS PURSUANT TO 11 U.S.C. § 522(f)(1)

         Upon the Motion, by Notice of Presentment dated March 20, 2019 (the “Motion”), of the above

Debtor, PHILIP GOTTDENGER, (the “Debtor”), by his attorneys, LAW OFFICES OF ALLEN A.

KOLBER, ESQ., for an Order avoiding the judicial liens described therein and herein pursuant to 11

U.S.C. § 522(f); and there being due and sufficient notice of the Motion, including on each of the

judicial lienors, and there being no objections to the requested relief, and no additional notice of or a

hearing on the Motion being required under the circumstances; and, after due deliberation, the Court

having found and concluded that the judicial liens described herein fully impair one or the other of the

Debtor’s Homestead Exemptions in respect of their interests in the real property known as and located

at 26 Dana Road, Monsey, NY 10952 (the “Property”); and good and sufficient cause appearing, it is

hereby

         ORDERED, that the Motion is granted as provided herein; and it is further

         ORDERED, that the fixing of each of the judicial liens listed below, entered against PHILIP

GOTTDENGER., on the respective Debtor’s interest in the Property and the proceeds thereof is avoided

pursuant to 11 U.S.C. § 522(f):

Judgment Creditors:                        Date Entered           Instrument No.              Amount

Atlantic Credit & Finance                  3/17/15                2015-00007559               $   2,924.63
Special Finance Unit, LLC
A/P/O Citibank, N.A.

Discover Bank                              711/17                 20171-00022546              $   6,869.62

Joel Spilman, as attorney-in-fact          1/3/19                 2019-00000255               $420,408.64
on behalf of Moshe Spilman,
Yuda Schlesinger, Samuel Landau
And Motty Heiman
and it is further

        ORDERED, that the Clerk of the County of Rockland, New York shall mark on its records that

the fixing of each of the foregoing judicial liens on the respective Debtor’s interest in the Property and

the proceeds thereof has been avoided by Bankruptcy Court Order; provided, that the Debtor may record

a copy of this Order with such Clerk as alternative notice thereof; and it is further

        ORDERED, that this Order shall constitute a separate Order with respect to each judicial lien

avoided hereby.

Dated: White Plains, New York
       _______________, 2019

                                                              /s/
                                                              HON. ROBERT D. DRAIN
                                                              U.S. Bankruptcy Judge
